Order, Supreme Court, New York County (Marilyn Shafer, J.), entered on or about April 9, 2002, which granted defendants’ motion pursuant to CPLR 3216 to dismiss the complaint for failure to prosecute, and denied plaintiffs’ cross motions as moot, unanimously affirmed, without costs.
The action was properly dismissed for failure to file a note of issue within 90 days of defendants’ CPLR 3216 demand, made in June 1997, or to show a reasonable excuse for the extensive delays in prosecuting the action both before and after such demand (see Baczkowski v Collins Constr. Co., 89 NY2d 499, 503). Further, the IAS court properly held that plaintiffs’ affidavit of merit lacked the necessary detail. Concur — Buckley, J.P., Sullivan, Rubin, Friedman and Gonzalez, JJ.